Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Group I (Claims 2-19 drawn to a method of identifying discounts associated with a first program in a computerized database, classified in class 705 subclass 14.38.
II. 	Group II (Claims 20-21) drawn to a method using a computerized database that identifies a first subset of discounts on products for a first group and a second subset of discounts on products for a second group, and a third subset of discounts not associated with any group, classified in class 705 subclass 14.38.
III. 	Group III (Claims 22-25) drawn to a server system for discounting products during a retailer transaction, classified in class 705 subclass 14.38.

The inventions are each distinct from the other because of the following reasons:
SUBCOMBINATIONS USABLE TOGETHER
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. 
In the instant case, subcombination I has separate utility such as: at a list server system, identifying a first program in a computerized database identifying available discounts on a plurality of products, wherein the computerized database defines a first group and a second group within the first program, wherein the available discounts for the first program comprise a first subset associated with the first group and a second subset associated with the second group; at the list server system, generating a product filter list having a first set of product identifiers identifying products having available discounts in the first program; and a first user identifier received from a first customer during a first purchase transaction, the first user identifier being associated with the first program. See MPEP § 806.05(d).
In the instant case, subcombination II has separate utility such as: a computerized database that identifies a first subset of discounts on products for a first group and a second subset of discounts on products for a second group, and a third subset of discounts not associated with any group; a product filter list having product identifiers identifying products eligible for discounts in the first, second, and third subset of discounts; identifying the available discounts provided by the first subset and third subset, but 

Inventions I and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. 
In the instant case, subcombination I has separate utility such as: at a list server system, identifying a first program in a computerized database identifying available discounts on a plurality of products, wherein the computerized database defines a first group and a second group within the first program, wherein the available discounts for the first program comprise a first subset associated with the first group and a second subset associated with the second group; at the list server system, generating a product filter list having a first set of product identifiers identifying products having available discounts in the first program; and a first user identifier received from a first customer during a first purchase transaction, the first user identifier being associated with the first program. See MPEP § 806.05(d).
In the instant case, subcombination III has separate utility such as: a computerized database within the memory, the database defining a first program having: (i) a plurality of first program promotions ii) a first group associated with: (1) a first set of user identifiers, and iii) a second group associated with: (1) a second set of user identifiers, and determine available promotions available for the first user identifier by determining group membership for the first user identifier through a comparison of the first user identifier to the first and second set of user identifiers, and then excluding those group promotions associated with groups for which the first user identifier is not a member.
Inventions II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. 
In the instant case, subcombination II has separate utility such as: a computerized database that identifies a first subset of discounts on products for a first group and a second subset of discounts on products for a second group, and a third subset of discounts not associated with any group; a product filter list having product identifiers identifying products eligible for discounts in the first, second, and third subset of discounts; identifying the available discounts provided by the first subset and third subset, but not the second subset; at the server, receiving from the retail store system: i) a second user identifier, and ii) a second list of purchased products generated at the retail store system by filtering product identifiers from a second purchase transaction against the product identifiers in the product filter list; at the server, calculating discounts for the second list of purchased products by: i) identifying that the second user identifier is associated with the second group, ii) identifying the available discounts provided by the second subset and third subset, but not the first subset, and iii) calculating second transaction discounts for the second list of purchased products based on the identified available discounts; and at the server, transmitting the second transaction discounts to the retail store system for application during the second purchase transaction.See MPEP § 806.05(d).
In the instant case, subcombination III has separate utility such as: a computerized database within the memory, the database defining a first program having: (i) a plurality of first program promotions ii) a first group associated with: (1) a first set of user identifiers, and iii) a second group associated with: (1) a second set of user identifiers, and determine available promotions available for the first user identifier by determining group membership for the first user identifier through a comparison of the first user identifier to the first and second set of user identifiers, and then excluding those group promotions associated with groups for which the first user identifier is not a member.

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions require a different field of search (for example, searching different classes / subclasses or electronic resources, or employing different search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN J WOODWORTH, II whose telephone number is (571)272-6904.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALLAN J WOODWORTH, II/Examiner, Art Unit 3682        

/ILANA L SPAR/Supervisory Patent Examiner, Art Unit 3622